Title: To Benjamin Franklin from John Bondfield, 10 August 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 10 Aug 1781
I receivd in due course the honor of yours of the 30th inclosing two Bills [for] your acceptance for seven Thousand five hundred Livres.
Agreable to your desire I have inclosed the Account of Cannon as before trasmitted also the Founders Account for the Cannon shipt on Account of the States on board the Marquis de La fayette. I have also inclosed to you the Founders receipt for the Cannon Cast by order of Capt. Paul Jones which being Cast conformable to his perticular instructions were shorter by many Inches than them Cast for the States and as you may observe by the Founders Accts. weighd 4100 lb less than them for the States. Mr De Chaumont has the less room to complain as he received in Exchange the heavy Cannon for the Guns he shipt for you by the Alliance and further to Satisfie Mr De chaumont who appeard doubtful of the Exactitude of the Account I transmitted him an Attested Certificate of the justness of Steelyards with which they were weighd which I orderd from the Foundery as also a Certificate of my Clerk who attended the weighing of the Cannon at Lorment [Lorient]. I know not the Cause but Mr De Chaumont has admitted his Acceptance to stand protested for Twelve Thousand Livres which I have advanct for that concern besides a further ballance due me.
Two American privateers Cruissing in the Bay of Biscay discoverd a Cutter whose superior sailing put it out of their power to speak her as a decoy they engaged each other the One under American the other under English Colours the Cutter bore down to assist her supposed Friend and coming under the Quarter of the Ship with Eng Colours the privateer bore round and put the Cutter betwixt them Obliged her to strike. She proved an aviso from Rodney the Officer destroyd the dispatches the Cutter is sent into Bilboa.
An American Vessel from Port au Prince was chast on Shore Sunday last by an English Frigate in sight of Bayonne. The Bullets of the Enemy upward of 200 have been colected on the Shore the Ship will be totaly lost. It reflects greatly against the Superindt. of the Marine that with so superior a force the Coasts on this side to be exposed to the ravages of the Enemy which may be guarded with moderate Vigilence.
Permit me to congratulate you on the Establishment of a Board of Finance to which our Worthy Friend Mr Rob Morris is appointed Superintendt. in whose hands we cannot doubt of the Greatest Vigilence perceverance & prevoyance.
With due respect I have the Honor to be Sir Your most Obed Humb serv
John Bondfield
 
Notation: J. Bondfield 10. Augt. 1781.
